Citation Nr: 1417696	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for chloracne, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for hair loss, claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable disability rating for a right arm scar.

6.  Entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD), prior to April 1, 2012.

7.  Entitlement to an effective date prior to June 29, 2010, for service connection for a shell fragment wound of the left index finger with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Concerning the claim for an initial compensable disability rating for PTSD, service connection with a noncompensable disability rating was granted by means of a March 2011 RO decision.  The Veteran subsequently disagreed with the assigned disability rating.  In November 2011, a statement of the case was issued, and later in November 2011, the Veteran perfected an appeal regarding this issue.  Separately, in an October 2011 notice letter, the RO proposed a severance of service connection for PTSD based on a clear and unmistakable error.  In a January 2012 decision, the RO effectuated the severance of service connection for PTSD, effective April 1, 2012.  The Veteran has not filed a notice of disagreement with the decision effectuating the severance.  As such, for the purposes of this decision, the issue of entitlement to a compensable disability rating for PTSD is limited to the period prior to April 1, 2012.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 15, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for chloracne, hair loss, and sleep apnea, and entitlement to a compensable disability rating for a right arm scar is requested.

2.  The Veteran did not meet the threshold for a diagnosis of PTSD according to DSM-IV criteria; for the period relevant to this appeal, his mental disorder symptoms did not require continuous medication and were not severe enough to interfere with occupational and social functioning.  

3.  In a decision dated April 1979, the RO adjudicated the Veteran's claim for service connection for a gunshot wound of the left hand and granted service connection for a left hand scar; he was properly notified and did not perfect an appeal regarding that issue, and that decision became final.

4.  After the April 1979 RO decision, the Veteran first expressed an intent to file a claim for benefits relating to residuals of his gunshot wound in June 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for chloracne, hair loss, and sleep apnea, and entitlement to a compensable disability rating for a right arm scar by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  For the period prior to April 1, 2012, the criteria for a compensable disability rating for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an effective date earlier than June 29, 2010, for the award of service connection for a shell fragment wound of the left index finger with DJD have not been met or approximated.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during his August 2012 Board hearing that he wished to withdraw his appeal for service connection for chloracne, hair loss, and sleep apnea, and entitlement to a compensable disability rating for a right arm scar.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any case, VCAA letters dated in August 2010 and November 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was provided VA examinations in December 2010 and October 2011.  The examiners considered the Veteran's claims of experiencing bad dreams, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


III.  Increased Rating Claim

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2013).

Under the formula, a noncompensable rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

      B.  PTSD, prior to April 1, 2012

The Veteran has not claimed, and the record does not reflect, that he has received any outpatient mental health treatment.  The primary evidence of record concerning this claim consists of the results of two VA compensation and pension examinations.

On VA examination in December 2010, the Veteran reported that he was married, and the marriage was going well.  The Veteran had daily contact with his children and grandchild.  There was no history of suicide attempts or assaultiveness.  It was noted that the Veteran was employed.  The examiner felt that the Veteran's psychomotor activity and speech were normal.  He displayed a normal affect, although he also reported feelings of frustration.  The Veteran had intact attention and was orientated to person, time, and place.  The examiner found the Veteran's thought process and content to be unremarkable, and the Veteran understood the outcome of his behavior.  The Veteran reported that while he generally was a good sleeper, he recently had been waking up drenched with sweat.  Ho hallucinations, panic attacks, homicidal thoughts, inappropriate behavior, or obsessive behavior were noted.  The Veteran reported suicidal thoughts.  The examiner felt that the Veteran was able to maintain minimum personal hygiene, and no problems with activities of daily living were noted.  The Veteran's remote, recent, and immediate memory were all deemed normal.

The Veteran said he avoided participation in any talk or conversation about things that happened during his military experience.  The examiner noted that the Veteran had an exaggerated startle response, but there was no clinically significant distress or impairment in social, occupational, or other important areas of functioning.  A diagnosis of Subthreshold Posttraumatic Stress Disorder was given.  The examiner concluded that the Veteran's symptoms did not require continuous medication, and they were not severe enough to interfere with occupational and social functioning.

On VA examination in October 2011, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner felt that the Veteran did not have a mental order diagnosis.  The report reflects that the Veteran was pleasant, oriented in all spheres, and had intact attention, concentration, insight, and judgment.  The Veteran described feelings of anxiety, and he said he had disturbing dreams.  His memory for remote, recent, and immediate events was intact.

Based on the evidence of record, the Board finds that a compensable disability rating for PTSD is not warranted for the time period pertinent to this appeal.  As noted above, the Veteran was receiving no psychiatric treatment.  He was taking no psychotropic medications.  No panic attacks were reported.  The VA examiners indicated that there was no suspiciousness.  His memory was deemed adequate.  Significantly, neither examiner felt that the Veteran met the threshold criteria for a diagnosis of PTSD in accordance with DSM-IV criteria.  The examination reports, as reviewed above, do not suggest that the Veteran's symptoms were severe enough to interfere with his occupational and social functioning.  As such, the Veteran's symptoms appear to be approximated by the criteria listed for a noncompensable disability rating under the General Rating Formula for evaluating psychiatric disabilities.

The Board further finds that the December 2010 and October 2011 VA examinations are adequate for rating purposes, as each examiner reviewed all available records, interviewed the Veteran thoroughly, performed a thorough evaluation, and provided adequate reasoning for the given opinions.

The Board is aware that the symptoms listed under the 10 percent evaluation are examples of the types and degree of symptoms that would warrant a 10 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 30 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002).  However, the criteria described under the 10 percent evaluation indicate a more serious disability than the Veteran demonstrated throughout the period of appeal.

The Board has carefully considered the remarks given by the Veteran at the August 2012 Board hearing.  However, as noted in the introduction, service connection for PTSD has been severed, effective April 1, 2012.  The Veteran's remarks at his hearing appear to pertain to claimed symptoms contemporaneous to his Board hearing.  With respect to the period prior to April 1, 2012, the Board has placed greater probative weight on the examination reports that contain detailed mental health findings. 

The Board has also considered whether the disability at issue presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's claimed PTSD.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  As noted above, the VA examination reports suggest that the Veteran's symptoms are not severe enough to interfere with his occupational and social functioning.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  In this case, the record reflects that the Veteran has maintained employment throughout the period of appeal.  He has not claimed to be unemployable.  Under these circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal.

For all the foregoing reasons, the Board finds that there is no basis for a staged rating of the Veteran's claimed PTSD, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Earlier Effective Date

      A.  Law and Regulations

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2013) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

B.  Effective Date Prior to June 29, 2010, for Service Connection for a Shell Fragment Wound of the Left Index Finger with DJD

Here, the earliest evidence of record that the Veteran applied for VA benefits of any sort consists of a VA form 21-526e (Veteran's Application for Compensation or Pension at Separation From Service) date stamped as received by VA on June 14, 1971.  On this form, the Veteran indicated that while he was in Vietnam, he was wounded in the hand and arms.  Later in June 1971, the RO requested that a medical examination be scheduled; the examination request reflects that service connection claims were pending for shell fragment wounds of both upper extremities and the left hand.  In December 1971, the RO sent the Veteran a letter indicating that the Veteran filed to report to the examination which was scheduled in connection with his claim for disability benefits.  The RO emphasized that it was essential that the Veteran be given a VA examination in connection with his claim, and the Veteran was asked to inform the RO whether or not he could report to an examination.

The next communication received from the Veteran of record is a VA form 21-526 date stamped as received by the RO on March 1, 1979.  On this form, the Veteran applied for benefits in connection with a gunshot wound.  In the April 1979 rating decision, the RO indicated that the issue it was adjudicating was "SC for gunshot wound left hand, both upper extremities."  The RO denied service connection for shell fragment wounds of both upper extremities, as the evidence of record reflected that fragment wounds of both upper extremities were not found on the last examination.  The rating decision suggests that the only residual of a shell fragment wound of the left hand manifested at the time was a scar, and service connection for a 2 cm scar, dorsum left hand was granted with a noncompensable disability rating.  The Veteran was provided proper notice of the adjudication of his claims and of his procedural and appellate rights.  No appeal was filed, and the April 1979 RO decision became final.

The next communication from the Veteran of record consists of a VA form 21-526 submitted on June 29, 2010, which reflects the Veteran's desire to obtain benefits relating to a gunshot wound.  In connection with this claim, in a September 2010 decision, the RO continued the noncompensable disability rating for the left hand scar.  Additionally, in a March 2011 decision, the RO granted service connection for shell fragment wound to left index finger, with DJD, with a 10 percent disability rating, effective June 29, 2010.

The Veteran claims that an effective date prior to June 29, 2010, is warranted for the award of service connection for shell fragment wound of the left index finger with DJD.  In his statements, the Veteran has essentially asserted that he originally applied for service connection for residuals of a gunshot wound to the left hand in the 1970s, and his residuals had not been properly evaluated since that time.  

As reviewed above, the record reflects that the Veteran did apply for VA benefits in connection with a shell fragment wound to his left hand during the 1970s.  However, his claim for service connection was adjudicated by means of an April 1979 RO decision.  Unless the Board can discern some intention on the part of the Veteran to timely appeal the RO's prior April 1979 rating decision, or, that he indicated some other intention to seek service connection for residuals of a shell fragment wound to his left hand prior to June 29, 2010, an effective date earlier than June 29, 2010 cannot be assigned.  In that regard, the claims file simply does not contain any such evidence.

Overall, there is simply no legal basis upon which to grant an effective date earlier than June 29, 2010 for the award of service connection for shell fragment wound of the left index finger with DJD.  Accordingly, this appeal is denied.


ORDER

The appeal regarding the claim for service connection for chloracne is dismissed.

The appeal regarding the claim for service connection for hair loss is dismissed.

The appeal regarding the claim for service connection for sleep apnea is dismissed.

The appeal regarding the claim for a compensable disability rating for a right arm scar is dismissed.

An initial compensable disability rating for posttraumatic stress disorder (PTSD) is denied.

Entitlement to an effective date prior to June 29, 2010, for service connection for a shell fragment wound of the left index finger with DJD is denied.


REMAND

Service Connection for a Bilateral Hearing Loss Disability

During the Veteran's August 2012 Board hearing, the Veteran stated that the only reason why he filed a claim for service connection for a hearing loss disability is because his personal doctor, at a physical, stated that he had hearing loss.  On questioning by the undersigned Veterans Law Judge, the Veteran said that he had not submitted a copy of that physical examination report, but that he could get a copy of it.  It was noted that a copy of that physical examination report might be beneficial to the Veteran's claim.

A copy of the aforementioned report does not appear to have been associated with the claims file.  The Veteran did not specify if his personal doctor was a VA doctor or a private doctor.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, remand is required for VA to fulfill its duty to assist by attempting to obtain these potentially relevant records after getting proper authorization from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO, with any necessary authorization from the appellant, should obtain the report of the physical referenced on page 6 of the Board hearing transcript.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  When the development requested has been completed, the case should be reviewed by the AMC/RO.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


